UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1791



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus


COUNTY OF FAIRFAX, VIRGINIA; PENELOPE A.
GROSS, Supervisor of Mason District; LERNER
CORPORATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-706-A)


Submitted:   October 23, 2003             Decided:   October 29, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles    W.   Levy   appeals       the     district       court’s    orders

dismissing his civil action and denying his motion to reconsider.

We   have   reviewed    the   record    and       find    no     reversible   error.

Accordingly, we grant Levy’s motion to proceed in forma pauperis

and affirm for the reasons stated by the district court.                     See Levy

v. County of Fairfax, No. CA-03-706-A (E.D. Va. June 11, 2003;

filed June 13, 2003 & entered June 16, 2003).                     We dispense with

oral   argument    because    the   facts     and        legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                             AFFIRMED




                                        2